Case 21-00571-als11        Doc 13     Filed 04/22/21 Entered 04/22/21 17:35:22              Desc Main
                                     Document      Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT

                                SOUTHERN DISTRICT OF IOWA

 In re:                                             )   Case No. 21-00571
                                                    )
 CYCLE FORCE GROUP, LLC,                            )   Chapter 11
                                                    )
          Debtor and Debtor in Possession           )   Hon.
                                                    )
 2105 SE 5th St.                                    )   FIRST DAY MOTION
 Ames, IA 50010                                     )   DEBTOR’S MOTION FOR ORDER
                                                    )   AUTHORIZING PAYMENT OF SALES
 EIN: XX-XXXXXXX                                    )   AND USE TAXES
                                                    )   [Bankruptcy Code Sections 105(a), 507(a)(8)
                                                    )   and 541]
                                                    )
                                                    )   No Hearing Set

          Cycle Force Group, LLC. (“CFG” or the “Debtor”), Debtor and Debtor in Possession

 herein, by and through its proposed general reorganization counsel, Jeffrey D. Goetz, Esq. and

 Krystal R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C.,

 and pursuant to the provisions of Bankruptcy Code sections 105(a), 507(a)(8), 541, and the

 Doctrine of Necessity, respectfully moves this Honorable Court for an order authorizing payment

 of customs duties and certain pre-petition claims of shippers, freight handlers and warehousers,

 and would show this Honorable Court as follows:

          1.     On April 22, 2021 (the “Petition Date”), the Debtor filed its voluntary petition under

  Chapter 11 of the Bankruptcy Code (Docket No. 1). The Debtor is duly operating as a debtor in

  possession pursuant to Bankruptcy Code sections 1107 and 1108.

                         HISTORY AND BACKGROUND OF DEBTOR

          2.     CFG imports bicycles and bicycle accessories from China, Taiwan and other

  European countries and is a service center and agent office for a group of Asian component
Case 21-00571-als11        Doc 13    Filed 04/22/21 Entered 04/22/21 17:35:22              Desc Main
                                    Document      Page 2 of 6



 makers and bicycle manufacturers in Taiwan. It licenses rights to many internationally known

 name brands for sale in bicycles and related products.

         3.     Debtor is seeking authority to pay pre-petition state and local sales, use, and

 similar other taxes to various state and local taxing authorities in the ordinary course of the

 Debtor’s business. In connection with the ordinary operations of its business, the Debtor (a)

 incurs use taxes and collects sales taxes from their customers (collectively, the “Taxes”) and; (b)

 are charged fees, licenses and other similar charges and assessments (collectively, the “Fees”)

 on behalf of various taxing authorities (collectively “Authorities”). The taxes and fees are paid

 over to the various Authorities on a periodic basis (i.e. monthly, quarterly, or yearly depending

 on the particular tax or fee).

         4.     Further, in the Debtor’s ordinary operations, it pays duty, tariff, and brokerage

 fees (the “Duty and Tariff Fees”) to its customs’ brokers, which is paid approximately 15 – 30

 days after the goods have cleared customs. The customs’ brokers then transfer the amount paid

 for Duty and Tariff Fees to the Authorities. The amount incurred pre-petition and owed post-

 petition to the customs’ brokers will not exceed $150,000.00.

         5.     On the Petition date, the Debtor held Taxes incurred or collected from pre-petition

 sales to their customers that had not yet been paid to the Authorities. The Debtor estimates that

 the total amount of pre-petition Taxes owing to the various Authorities does not exceed $900.

 Furthermore, the Debtor believes that some, if not all, of the Authorities will cause the Debtor to

 be audited if the Taxes and Fees and Duty and Tariff Fees are not paid forthwith. Such audits

 will unnecessarily divert the Debtor’s attention away from the reorganization process.

 Moreover, the Debtor does not have any equitable interest in the Taxes and Fees and Duty and

 Tariff Fees. Furthermore, the Authorities may attempt to suspend the Debtor’s business


                                                  2
Case 21-00571-als11         Doc 13    Filed 04/22/21 Entered 04/22/21 17:35:22           Desc Main
                                     Document      Page 3 of 6



 operations if the Debtor does not pay the Taxes and/or Fees and Duty and Tariff Fees in a timely

 manner. For these reasons, the Debtor requests authority to pay pre-petition Taxes and Fees and

 Duty and Tariff Fees to the Authorities.

                                        RELIEF SOUGHT

         6.       Debtor states that withholding payment of such Taxes and Duty and Tariff Fees

 may result in the Authorities taking aggressive collection action that might interfere with the

 Debtor’s business or distract its officers from the reorganization effort. Therefore, paying the

 undisputed sales and use Taxes and Duty and Tariff Fees immediately will not prejudice general

 unsecured creditors.

         7.       Under Bankruptcy Code section 507(a)(8), the immediate payment of taxes does

 not distort the otherwise applicable bankruptcy priority scheme because the Debtor would be

 required to pay the full amount of such Taxes and Duty and Tariff Fees prior to paying

 unsecured claims.

        WHEREFORE, the Debtor, CFG, prays for an Order authorizing it to pay those sales and

 use Taxes and Duty and Tariff Fees post-petition, as payments in the ordinary course, and as

 ordinary and necessary expenses of the Debtor’s business operations, and therefore as essential

 expenses, and for such further and other relief as the Court deems just and equitable under the

 circumstances.

 Dated: April 22, 2021                         /s/     Krystal Mikkilineni
                                               Jeffrey D. Goetz, Esq, AT0002832
                                               Krystal R. Mikkilineni, Esq. AT0011814
                                               Bradshaw Fowler Proctor & Fairgrave, PC
                                               801 Grand, Suite 3700
                                               Des Moines, IA 50309-8004
                                               515/ 246-5880
                                               515/ 246-5808 fax
                                               goetz.jeffrey@bradshawlaw.com


                                                  3
Case 21-00571-als11           Doc 13      Filed 04/22/21 Entered 04/22/21 17:35:22                    Desc Main
                                         Document      Page 4 of 6



                                                     mikkilineni.krystal@bradshawlaw.com

                                                     Proposed General Reorganization Counsel


                                           CERTIFICATE OF SERVICE

 This document was served electronically on parties who receive electronic notice through CM/ECF as listed on
 CM/ECF’s notice of electronic filing.

                                                     /s/       Barbara Warner




                                                           4
Case 21-00571-als11          Doc 13    Filed 04/22/21 Entered 04/22/21 17:35:22            Desc Main
                                      Document      Page 5 of 6



                          VERIFICATION BY COUNSEL FOR DEBTOR

           I, Krystal R. Mikkilineni, declare as follows:

           1.     The matters stated in this Declaration are true and correct and within my own

 personal knowledge and belief. If called as a witness, I could and would competently testify

 hereto.

           2.     I am an attorney licensed to practice law before this court and am the proposed

 General Reorganization Counsel for the Debtor. I am duly admitted to practice law in the courts

 of the States of Iowa and Washington and in the United States District Court for the Southern

 District of Iowa.

           3.     I have personal knowledge of the facts set forth in the foregoing Motion and, if

 called upon as a witness, I could and would competently testify as to all of the matters stated

 therein.

           I declare under penalty of perjury under the laws of the United States and under the laws

 of the State of Iowa that the foregoing is true and correct and is executed in Des Moines, Iowa

 this 22nd day of April, 2021.

                                                             /s/ Krystal Mikkilineni
                                                            Krystal R. Mikkilineni
Case 21-00571-als11          Doc 13    Filed 04/22/21 Entered 04/22/21 17:35:22             Desc Main
                                      Document      Page 6 of 6



                      VERIFICATION BY PRESIDENT, NYLE NIMS

           I, Nyle Nims, declare as follows:

           1.     I am the President and CEO of the Debtor CFG, and am authorized to make this

 Declaration. The matters stated in this Declaration are true and correct and within my own

 personal knowledge and belief. If called as a witness, I could and would competently testify

 hereto.

           2.     I have personal knowledge of the facts set forth in the foregoing Motion and, if

 called upon as a witness, I could and would competently testify as to all of the matters stated

 therein.

           I declare under penalty of perjury under the laws of the United States and the laws of the

 State of Iowa that the foregoing is true and correct and is executed in Ames, Iowa this 22nd day of

 April, 2021.

                                                         /s/ Nyle Nims
                                                        Nyle Nims, President/CEO




                                                    6
